Exhibit 5.2 AUSTRING, FENDRICK & FAIRMAN BARRISTERS & SOLICITORS LORNE N. AUSTRING DEBRA L. FENDRICK 3081 Third Avenue H. SHAYNE FAIRMAN GREGORY A. FEKETE Whitehorse, Yukon ANNA J. PUGH MIKE A. REYNOLDS Y1A 4Z7 MARK E. WALLACE BHREAGH D. DABBS PHONE: (867) 668-4405 FAX: (867) 668-3710 E-MAIL: gf@lawyukon.com OUR FILE NO: 032257-31 August 19, 2014 United States Securities and Exchange Commission Washington, DC USA Gold Reserve Inc. West Sprague Avenue, Suite 200 Spokane, Washington USA Dear Sirs/Mesdames: Re: Gold Reserve Inc. Registration Statement on Form F-3 We have acted as Yukon counsel to Gold Reserve Inc., a corporation incorporated under the laws of the Yukon Territory (the “Company”), in connection with the registration statement on Form F-3 (the “Registration Statement”) filed by the Company under the Securities Act of 1933, as amended, with the U.S. Securities and Exchange Commission relating to (i) $37,308,000 aggregate principal amount of 11% Senior Subordinated Convertible Notes due 2015 (the “2015 Notes”), (ii) up to $6,754,086 aggregate principal amount of 11% Senior Subordinated Interest Notes due 2015 (the “Interest Notes” and together with the 2015 Notes, the “Notes”) that have been, or will be, issued in connection with the regular payment of interest on the 2015 Notes and previously issued Interest Notes, which include (x) $135,293 aggregate principal amount of Interest Notes (the “Issued Interest Notes”) that were issued in connection with the interest payment date on June 30, 2014 and (y) up to $6,618,793 aggregate principal amount of Interest Notes (the “Future Interest Notes”) to be issued in connection with interest payments due in the future and (iii) up to 10,659,424 of the Company’s Class A common shares, no par value (the “Class A Common Shares”), issuable upon conversion of the 2015 Notes, all of which securities are registered under the Registration Statement for resale by the selling securityholders named in the prospectus included in the Registration Statement. The 2015 Notes and the Issued Interest Notes have been issued under, and the Future Interest Notes are to be issued under the Indenture, dated as of May 18, 2007, by and among the Company and U.S. Bank National Association (“U.S. Bank”), as successor Trustee to The Bank of New York Mellon (formerly known as The Bank of New York), and Computershare Trust Company of Canada (“Computershare”), as successor Co-Trustee to BNY Trust Company of Canada (the “Original Indenture”), as amended and supplemented by (a) the Supplemental Indenture, dated as of December 4, 2012, by and among U.S. Bank, Computershare and the Company (the “First Supplemental Indenture”) and (b) the Second Supplemental Indenture, dated as of June 18, 2014, by and among U.S. Bank, Computershare and the Company, including the forms of 2015 Notes and Interest Notes (together with the Original Indenture and the First Supplemental Indenture, the “Indenture”), providing for the issuance of the Notes. AUSTRING, FENDRICK & FAIRMAN Page 2 of 3 The
